Case: 21-30250     Document: 00516189910          Page: 1     Date Filed: 02/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 2, 2022
                                   No. 21-30250
                                                                        Lyle W. Cayce
                                                                             Clerk

   James Million; Gloria Million,

                                                            Plaintiffs—Appellants,

                                       versus

   Cos-Mar Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-771


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          This appeal concerns the timeliness of a complaint alleging tortious
   workplace conduct. The district court dismissed the complaint, concluding
   that it was filed outside Louisiana’s one-year prescriptive period and denied
   leave to amend. James and Gloria Million (the Millions) argue that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30250        Document: 00516189910              Page: 2      Date Filed: 02/02/2022




                                         No. 21-30250


   prescriptive period was interrupted by a lawsuit they had previously filed
   asserting similar claims against other defendants. The Millions raise matters
   for the first time on appeal that were not presented to the district court. We
   will not consider those contentions. We affirm the district court’s judgment.
                                               I
           James Million worked in the chemical industry for over forty years.
   After his retirement, he was diagnosed in February 2016 with lymphoma,
   which is a form of cancer, and pulmonary embolisms. Prior to filing the
   present suit, he and his wife Gloria Million filed a diversity action in federal
   district court on February 1, 2017, asserting claims of negligence and strict
   liability under Louisiana law. 1 The defendants in that suit were James’s
   former employers, Brock Services, LLC (Brock) and Protherm Services
   Group (Protherm), and one of their general contractors, Exxon Mobil
   (Exxon). 2 The complaint alleged that James was exposed to hazardous
   chemicals, including benzene and vinyl chloride, during his employment.
           In a November 2018 deposition, James described working with
   hazardous chemicals at plants belonging to the Cos-Mar Company (Cos-
   Mar), which was not a party to the suit. The Millions moved for leave to
   amend the complaint to add Cos-Mar as a defendant, which the court denied.
   In July 2019, the court dismissed the claims against Brock and Protherm with
   prejudice on summary judgment.                  In December 2019, the court also
   dismissed the claims against Exxon with prejudice on summary judgment.




           1
             Million v. Exxon Mobil Corp., 837 F. App’x 263, 265 (5th Cir. 2020) (unpublished)
   (per curiam).
           2
           Id. Brock has merged with Basic Industries. For simplicity, we use the term
   “Brock” to refer to both companies.




                                               2
Case: 21-30250        Document: 00516189910           Page: 3      Date Filed: 02/02/2022




                                       No. 21-30250


          A few months after the claims against Brock and Protherm were
   dismissed, and while the claims against Exxon were still pending, the Millions
   filed this lawsuit in November 2019 against Cos-Mar. The complaint once
   again asserted tort claims based on James’s alleged exposure to hazardous
   chemicals while working for employers such as Brock and Protherm that Cos-
   Mar had subcontracted. The presiding judge was not the same district court
   judge who heard and resolved the prior suit.
          Cos-Mar moved to dismiss the lawsuit under Federal Rule of Civil
   Procedure 12(b)(6). Cos-Mar argued that the Millions’ claims were barred
   by the one-year prescriptive period during which Louisiana personal injury
   suits must be filed. 3 The district court granted Cos-Mar’s motion and
   dismissed the claims with prejudice. The court held that prescription barred
   the claims because the one-year statutory period began in February 2016,
   with James Million’s diagnosis, and the lawsuit was filed in 2019. The
   Millions moved for reconsideration of the ruling or, in the alternative, for
   leave to amend the complaint. The district court denied reconsideration and
   leave to amend.
                                            II
          The Millions contend that their claims are not time-barred. “We
   review a district court’s ruling on a motion to dismiss de novo, ‘accepting all
   well-pleaded facts as true and viewing those facts in the light most favorable
   to the plaintiffs.’” 4 “To survive a motion to dismiss, a complaint must




          3
              See La. Civ. Code Ann. art. 3492.
          4
            Scott v. U.S. Bank Nat’l Assoc., 16 F.4th 1204, 1209 (5th Cir. 2021) (quoting
   Anderson v. Valdez, 845 F.3d 580, 589 (5th Cir. 2016)).




                                             3
Case: 21-30250           Document: 00516189910               Page: 4       Date Filed: 02/02/2022




                                             No. 21-30250


   ‘contain sufficient factual matter, accepted as true, to state a claim to relief
   that is plausible on its face.’” 5
           Rule 12(b)(6) addresses “the failure to state a claim upon which relief
   can be granted and encompasses dismissal on the basis of prescription.” 6 In
   a prescription defense, “[t]he burden of proof is normally on the party
   pleading prescription; however, if on the face of the petition it appears that
   prescription has run, . . . the burden shifts to the plaintiff to prove a
   suspension or interruption of the prescriptive period.” 7 When assessing
   prescription, we are mindful that “prescriptive statutes must be strictly
   construed against prescription and in favor of the obligation sought to be
   extinguished.” 8
           Under Louisiana law, tort actions like the one here are “subject to a
   liberative prescriptive period of one year which commences to run from the
   day injury or damage is sustained.” 9 “Damage is considered to have been
   sustained . . . only when it has manifested itself with sufficient certainty to
   support accrual of a cause of action.” 10
           On the face of the Millions’ complaint, it appears that prescription has
   run. The complaint alleges that James Million was diagnosed with cancer
   and pulmonary embolisms in February 2016, more than three years before



           5
            Jim S. Adler, P.C. v. McNeil Consultants, L.L.C., 10 F.4th 422, 426 (5th Cir. 2021)
   (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
           6
               Washington v. Allstate Ins. Co., 901 F.2d 1281, 1283 (5th Cir. 1990).
           7
               Younger v. Marshall Indus., Inc., 618 So. 2d 866, 869 (La. 1993).
           8
               Borel v. Young, 989 So. 2d 42, 64 (La. 2008) (on rehearing).
           9
         Cichirillo v. Avondale Indus., Inc., 917 So. 2d 424, 430 (La. 2005) (citing La. Civ.
   Code Ann. art. 3492).
           10
                Cole v. Celotex Corp., 620 So. 2d 1154, 1156 (La. 1993).




                                                   4
Case: 21-30250           Document: 00516189910                Page: 5      Date Filed: 02/02/2022




                                             No. 21-30250


   the Millions filed this lawsuit. On appeal, there is no dispute that the damage
   manifested itself with sufficient certainty by the date of diagnosis.
           Because the complaint is prescribed on its face, the Millions have the
   burden to negate prescription. 11                 They argue that prescription was
   interrupted when they timely filed a lawsuit in 2017 against defendants that
   they assert share Cos-Mar’s obligation to redress their injury.
           “Prescription is interrupted by the filing of suit in a court of
   competent jurisdiction and venue.” 12 When prescription is interrupted by
   the filing of a lawsuit, the interruption “continues as long as the suit is
   pending.” 13
           The Millions argue that their 2017 complaint interrupted prescription
   because Cos-Mar and the defendants in the first lawsuit have joint or solidary
   liability for their injury. In Louisiana, “the interruption of prescription by
   suit against one solidary obligor is effective as to all solidary obligors.” 14
   “The same principle is applicable to joint tortfeasors.” 15 “An obligation is
   solidary for the obligors when each obligor is liable for the whole
   performance.” 16 “If liability is not solidary . . . , then liability for damages
   caused by two or more persons shall be a joint and divisible obligation,” and
   the rule for interruption governing joint tortfeasors applies. 17 “However, a



           11
                Taranto v. La. Citizens Prop. Ins. Corp., 62 So. 3d 721, 726 (La. 2011).
           12
                Cichirillo, 917 So. 2d at 430 (citing La. Civ. Code Ann. art. 3462).
           13
                La. Civ. Code Ann. art. 3463.
           14
             Renfroe v. State ex rel. Dep’t of Transp. & Dev., 809 So. 2d 947, 950 (La. 2002)
   (citing La. Civ. Code Ann. art. 1799, 3503).
           15
                Id. (citing La. Civ. Code Ann. art. 2324(C)).
           16
                La. Civ. Code Ann. art. 1794.
           17
                La. Civ. Code Ann. art. 2324.




                                                    5
Case: 21-30250           Document: 00516189910               Page: 6       Date Filed: 02/02/2022




                                             No. 21-30250


   suit timely filed against one defendant does not interrupt prescription as
   against other defendants not timely sued, where the timely sued defendant is
   ultimately found not liable to plaintiffs . . . .” 18
           In the district court, Cos-Mar argued that “the claims against all the
   defendants in the first lawsuit were dismissed with prejudice when the Court
   granted their motions for summary judgment. Plaintiffs did not meet their
   burden of proof to defeat summary judgment and the Court further reasoned
   Plaintiffs did not establish medical causation.” This is not entirely correct.
   The district court granted Exxon Mobil Corp.’s motion for summary
   judgment because there was no evidence of medical causation. 19 But that
   opinion reflects that the motions for summary judgment filed by James
   Million’s former employers were granted on the basis of the exclusivity
   provision of the Louisiana Workers Compensation Act (LWCA) 20 and the
   Millions’ failure to raise a fact issue that the employers’ actions came within
   the LWCA’s intentional tort exception. 21
           Nevertheless, the Millions did not take issue in the district court with
   Cos-Mar’s characterization of the bases for the summary judgments in the
   prior suit. The Millions did not raise the LWCA at all in the district court
   action from which the present appeal has been taken. Even assuming,
   without deciding, that Cos-Mar might otherwise have been solidarily liable
   with one or more of the defendants in the prior suit, based on the arguments
   presented to the district court, which was that judgment was rendered in


           18
                Renfroe v. State ex rel. Dep’t of Transp. & Dev., 809 So. 2d 947, 950 (La. 2002).
           19
             Million v. Exxon Mobil Corp./Exxon Chem. Co., No. 17-00060, 2019 WL 3210079,
   at *6-7 (M.D. La. July 16, 2019) (unpublished).
           20
                La. Stat. Ann. § 23:1032.
           21
            Million, 2019 WL 3210079, at *6-7; see also Million v. Exxon Mobil Corp., 837 F.
   App’x 263, 266 (5th Cir. 2020) (unpublished) (per curiam).




                                                   6
Case: 21-30250           Document: 00516189910               Page: 7       Date Filed: 02/02/2022




                                             No. 21-30250


   favor of the defendants in the prior suit due to the lack of evidence of medical
   causation, the district court did not err in concluding that the Millions’
   claims were prescribed.
                                                  III
           The Millions have made arguments in this court that were not
   presented to the district court. They assert that prescription was interrupted
   because of Brock and Protherm’s workers’ compensation obligations.
           In general, when a court dismisses a lawsuit against an alleged solidary
   obligor or joint tortfeasor, that lawsuit no longer serves to interrupt
   prescription.        “[W]hile prescription is interrupted by suit against one
   solidary obligor or joint tortfeasor as to the other solidary obligors and joint
   tortfeasors not timely sued, where the timely sued defendant is ultimately
   found not liable to plaintiffs, the suit against the untimely sued defendants
   will then be dismissed, because no joint or solidary obligation would exist.”22
   As discussed above, once a court determines that a defendant has no liability
   for the damages sought, the defendant typically “ha[s] no obligation to the
   plaintiff and could not be considered an ‘obligor,’ solidary or otherwise.” 23
           The Millions draw on an exception to this general rule that applies to
   dismissals of suit based on workers’ compensation exclusivity. The Supreme
   Court of Louisiana articulated this exception in Glasgow v. PAR Minerals
   Corporation. 24 Glasgow focused on an article of the Louisiana Civil Code that
   provides: “If action is commenced in an incompetent court, or in an
   improper venue, prescription is interrupted only as to a defendant served by


           22
              Sims v. Am. Ins. Co., 101 So. 3d 1, 6 (La. 2012) (internal citations omitted); see
   also Renfroe v. State ex rel. Dep’t of Transp. & Dev., 809 So. 2d 947, 950 (La. 2002).
           23
                Etienne v. Nat’l Auto Ins. Co., 759 So. 2d 51, 56 (La. 2000).
           24
                70 So. 3d 765 (La. 2011).




                                                   7
Case: 21-30250            Document: 00516189910             Page: 8     Date Filed: 02/02/2022




                                             No. 21-30250


   process within the prescriptive period.” 25 The Court interpreted the phrase
   “incompetent court” to include “a court lacking subject matter
   jurisdiction.” 26 Based on that definition, Glasgow deemed incompetent a
   court that rendered a tort judgment against a party that was immune from
   tort liability because of workers’ compensation exclusivity. 27
           The decision in Glasgow further determined that a dismissal based on
   workers’ compensation exclusivity influenced the defendant’s obligor
   status. 28 Despite the absence of tort liability, a defendant who was liable for
   workers’ compensation benefits could still qualify as a solidary obligor: “A
   defendant obligated for workers’ compensation benefits because the
   defendant is an employer is a solidary obligor along with an alleged
   tortfeasor.” 29
           Given these principles, the Glasgow Court outlined a “two-part
   formula for interrupting prescription in this situation: 1) a timely lawsuit (and
   service, if in an incompetent court); and 2) a solidary relationship between a
   party sued within the prescriptive period and a party not sued within the
   prescriptive period.” 30 Because the plaintiff in Glasgow had filed suit and




           25
                Id.at 768 (quoting La. Civ. Code Ann. art. 3462).
           26
                Id. at 768-69.
           27
                Id. at 769.
           28
                Id.
           29
            Id.; see also id. at 770 (“[T]he fact that an obligation existed to provide workers’
   compensation benefits meant that for purposes of prescription, the alleged tortfeasor and
   the employer were solidary obligors.”).
           30
                Id. at 772 (internal citations omitted).




                                                    8
Case: 21-30250           Document: 00516189910             Page: 9      Date Filed: 02/02/2022




                                           No. 21-30250


   served process on the defendant within the prescriptive period, the plaintiff
   could interrupt prescription against another alleged tortfeasor. 31
          The Millions argue that Glasgow dictates interruption of prescription
   here. For the first time, they assert in their brief to this court that their suit
   against Brock and Protherm was dismissed on the ground of workers’
   compensation exclusivity. 32 They also allege for the first time that James has
   pending workers’ compensation claims against Brock and Protherm. (We
   note that based on the referenced actions, those proceedings were not
   initiated until 2021.) Under prong one of the Glasgow formula, the Millions
   argue that their suit against Brock and Protherm was timely filed. They do
   not discuss the timeliness of service, a necessary condition when the suit is
   filed in an incompetent court. Under prong two, the Millions argue that Cos-
   Mar, Brock, and Protherm are solidary obligors because Brock and Protherm
   have alleged workers’ compensation liability that is coextensive with Cos-
   Mar’s alleged tort liability.
          We decline to rule on the merits of the Millions’ new theory of
   interruption. In failing to present this theory to the district court, the
   Millions have forfeited the argument. 33 “We do not ordinarily consider
   issues that are forfeited because they are raised for the first time on appeal.” 34
   More specifically, “an issue will not be addressed when raised for the first




          31
               Id. at 769, 772.
          32
             See Million v. Exxon Mobil Corp., 837 F. App’x 263, 266 (5th Cir. 2020)
   (unpublished) (per curiam); Million v. Exxon Mobil Corp/Exxon Chem. Co., No. 17-00060,
   2019 WL 3210079, at *7 (M.D. La. July 16, 2019) (unpublished) (“Plaintiff is limited to
   recovery against Defendants in workers’ compensation.”).
          33
               Rollins v. Home Depot U.S.A., 8 F.4th 393, 397-98 (5th Cir. 2021).
          34
               Id. at 398.




                                                 9
Case: 21-30250         Document: 00516189910                 Page: 10      Date Filed: 02/02/2022




                                              No. 21-30250


   time on appeal unless it is a purely legal matter and failure to consider the
   issue will result in a miscarriage of justice.” 35
                                                  IV
          Finally, we turn to the Millions’ challenge to the district court’s denial
   of their motion for leave to amend their complaint. The Millions did not
   initially seek leave to amend in response to Cos-Mar’s motion to dismiss.
   They sought leave to amend only in their Rule 60 motion for reconsideration
   after an adverse judgment had been rendered against them and only in the
   event that the court did not reconsider dismissal. Their motion states: “In
   the alternative, if the Court cannot reach a favorable decision on behalf of the
   Plaintiffs, we respectfully ask the Court for leave to supplement and amend
   Plaintiffs’ initial complaint.” However, they did not present any facts or
   legal arguments to the district court that would have indicated that an
   amendment would not have been futile. Again, based on the facts and
   arguments presented to the district court, it did not err in failing to permit an
   amendment to the Millions’ complaint.
                                          *        *         *
          For the foregoing reasons, we AFFIRM the district court’s
   judgment.




          35
               Essinger v. Liberty Mut. Fire Ins. Co., 534 F.3d 450, 453 (5th Cir. 2008).




                                                  10